DETAILED ACTION
Election/Restrictions
Claims 2-6, 9 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 February 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US pgPub 2006/0266941) in view of Okuno et al. (US pgPub 2009/0095897) or alternatively in view of Naito et al. (WO2017038710) (the US national stage application pre-grant publication 2017/0358436 is used to cite paragraphs herein below).
Regarding claim 1, Vestal teaches an ionization method (inherent in the apparatus of figure 16)comprising: 
a first process of preparing a sample support (fig. 1, 12) that includes a 5substrate formed with a plurality of through-holes opening to a first surface and a second surface opposite to each other ([0036]), and a conductive layer that is provided on at least the first surface ([0036], conductive surface 16, [0046]); 
a second process of dropping a solution including a sample to 10the second surface in a state in which the sample support is supported such that the second surface is located above the first surface (fig. 10, shows conductive surface 16 (first surface) below second surface 22.  Paragraph [0050] effluent supplied by HPLC, which contains the sample see paragraph [0049] “effluent is drawn into capillaries in communication with effluent. Samples of interest are absorbed in the capillaries”); 
a third process of moving components of the sample from a side of the second surface into the plurality of through-holes in the state in which the sample support is supported such that the second surface is 15located above the first surface ([0050] teach eluting the samples to the conductive surface is the same as described above.  Figures 6-7 shows the elution process with 22 above 16 see paragraph [0048] ), and drying the components of the sample moved into the plurality of through-holes (crystallization [0048]); and 
a fourth process of applying an energy beam to the first surface while applying a voltage to the conductive layer, and thus ionizing the components of the sample (fig. 16, via laser 106 and pulse generator 112, see paragraph [0034]).
Vestal teaches the collimated hole structure may be formed of any material and that the conductive thin layer may be a metal however fails to disclose the conductive surface has a lower affinity with water than the second surface.
Okuno et al. teaches the conductive thin layer may be a metal however fails to disclose the conductive surface has a lower affinity with water than the second surface ([0016] teaches a alumina substrate and gold or platinum layer. The instant US published specification teaches the substrate is made of alumina ([0047]) and coated 
Okuno modifies Vestal by suggesting materials for the substrate and metal.
Since both inventions are directed towards laser desorption ionization, it would have been obvious to one of ordinary skill in the art to select the materials of Okuno for the device of Vestal because it would allow for matrix free ionization, therefore avoiding disturbance due to matrix-related ions ([0005] and [0008]).
Alternatively, Naito teaches the conductive layer has a lower affinity with water than the second surface ([0058] and [0061] see discussion above with inherent characteristics of al and Au or Pt).
Naito modifies Vestal by suggesting materials for the substrate and metal.
Since both inventions are directed towards laser desorption ionization, it would have been obvious to one of ordinary skill in the art to select the materials of Naito for the device of Vestal because gold and platinum have high conductivity and low reactivity with the sample, therefore allowing accurate measurement ([0055]-[0057]).
Regarding claim 7, Vestal teaches wherein: the sample support is provided with a plurality of measurement regions ( [0048] “ Crystals of matrix containing samples of interest are formed on the surface 16 surrounding the capillary exit, and as the last of the matrix solution is drawn through the capillaries crystals may fill the exit of the capillary. The sample plate 10 is then installed in the sample plate holder 28 for the MALDI mass spectrometer with the conductive surface 16 containing matrix crystals and samples of interest exposed to the laser beam 30 as illustrated in FIG. 8”) that are 
Regarding claim 10, Vestal teaches a process of mounting the sample support on a mounting surface of a mounting portion (fig. 8, 28) such that the second surface faces the mounting surface (28 faces 22 of 12) between an end of the third process and a start of the fourth process ([0048]).


Claim 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ekstrom (US pgPub 2006/0252047) (first interpretation) in view of Toriumi et al. (US pgPub 2019/0019661).
Regarding claim 1, Ekstrom teaches an ionization method (figs. 6, 8-9) comprising: 
a first process of preparing a sample support that includes a substrate (sample carrier plate 800 that is formed includes the additional features ([0120] of figures 6q-6s as described in paragraphs [0122]-[0123])) formed with a plurality of through-holes 
a second process of dropping a solution including a sample to the second surface in a state in which the sample support is supported such that the second surface is located above the first surface (figure 6q-s, [0121]-[0122], droplet 606 directly after elution of desired analytes (sample)  from the medium 605.  Thus sample solution dropped in figure 6q-s in inlet side 601 (second side) above outlet side (first surface), see also figures 8b and 9a as described in paragraphs [0128]-[0129] and [0134]); 
a third process of moving components of the sample from a side of the second surface into the plurality of through-holes in the state in which the sample support is supported such that the second surface is located above the first surface ([0121] via elution from inlet to outlet, see also figures 8c/9c as described in [0130]-[0131] and [0136]), and drying the components of the sample moved into the plurality of through-holes ([0131] and [0133] via vacuum, see paragraph [0101] and [0190] for crystallizing on the analysis zone via vacuum, thus drying (transformation of a liquid to a crystal which is a solid, thus drying); and 
a fourth process of applying an energy beam to the first surface (fig. 9d, see paragraphs [0132] and [0137]).
Ekstrom differs from the claimed invention by not disclosing applying an energy beam while applying a voltage to the conductive layer, and thus ionizing the components of the sample.
However, Toriumi teaches applying an energy beam while applying a voltage to the conductive layer, and thus ionizing the components of the sample ([0004]).
Toriumi modifies Ekstrom by suggesting applying a voltage in the event o irradiating the sample mounting plate with laser light.
Since both inventions are directed towards MALDI, it would have been obvious to one of ordinary skill in the art to apply the voltage while irradiating with light because it would make desorbed/ionized sample easily fly towards an electrode for acceleration, thus allow for more accurate sample analysis ([0004]).
Regarding claim 7, Ekstrom teaches the sample support is provided with a plurality of measurement regions that are separated from one another when viewed in a thickness direction of the substrate ([0132] and figure 8d analysis zone 805); the plurality of through-holes are formed in each of the plurality of measurement regions (outlet 802); the second process includes dropping the solution including the sample to the plurality of measurement regions on the second surface (as seen in figure 8c); and the fourth process includes applying the energy beam to each of the measurement regions, and ionizing the components of the sample in each of the measurement regions ([0132] and [0137])
Regarding claim 8, Ekstrom teaches wherein: 25the sample support includes a supporting substrate (figs. 11a-11b, 1111) that supports the substrate at the side of the second surface (supports 1110 via mating see paragraph [0141]-[0142]); and 38FP18-1057-00 the .

Claim 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ekstrom (US pgPub 2006/0252047) (second interpretation) in view of Toriumi et al. (US pgPub 2019/0019661).
Regarding claim 1, Ekstrom teaches an ionization method (figs. 5, 6, 8-9) comprising: 
a first process of preparing a sample support that includes a substrate (fig. 5, thin permeable membrane 504) formed with a plurality of through-holes opening to a first surface and a second surface opposite to each other ([0119]), and a conductive layer that is provided on at least the first surface (either gold or platinum plated on silicon or polymeric material ([0167]/[0169])) and has a lower affinity with water than the second surface (via hydrophobic area or sides 614 ([0122]-[0123]).  Note paragraph [0120] teaches the sample carrier plate can have any known type of additional structuring of inlet/outlets.  Thus conductive plating and hydrophobic surfacing was envisioned for the plate of figures 5a-5b); 
a second process of dropping a solution including a sample to the second surface in a state in which the sample support is supported such that the second surface is located above the first surface (figure 6q-s, [0121]-[0122], droplet 606 directly after elution of desired analytes (sample)  from the medium 605.  Thus sample solution 
a third process of moving components of the sample from a side of the second surface into the plurality of through-holes in the state in which the sample support is supported such that the second surface is located above the first surface ([0121] via elution from inlet to outlet, see also figures 8c/9c as described in [0130]-[0131] and [0136]), and drying the components of the sample moved into the plurality of through-holes ([0131] and [0133] via vacuum, see paragraph [0101] and [0190] for crystallizing on the analysis zone via vacuum, thus drying (transformation of a liquid to a crystal which is a solid, thus drying); and 
a fourth process of applying an energy beam to the first surface (fig. 9d, see paragraphs [0132] and [0137]).
Ekstrom differs from the claimed invention by not disclosing applying an energy beam while applying a voltage to the conductive layer, and thus ionizing the components of the sample.
However, Toriumi teaches applying an energy beam while applying a voltage to the conductive layer, and thus ionizing the components of the sample ([0004]).
Toriumi modifies Ekstrom by suggesting applying a voltage in the event o irradiating the sample mounting plate with laser light.
Since both inventions are directed towards MALDI, it would have been obvious to one of ordinary skill in the art to apply the voltage while irradiating with light because it would make desorbed/ionized sample easily fly towards an electrode for acceleration, thus allow for more accurate sample analysis ([0004]).
Regarding claim 7, Ekstrom teaches the sample support is provided with a plurality of measurement regions that are separated from one another when viewed in a thickness direction of the substrate ([0132] and figure 8d analysis zone 805); the plurality of through-holes are formed in each of the plurality of measurement regions (membrane of figure 5a-b over outlet 802); the second process includes dropping the solution including the sample to the plurality of measurement regions on the second surface (as seen in figure 8c); and the fourth process includes applying the energy beam to each of the measurement regions, and ionizing the components of the sample in each of the measurement regions ([0132] and [0137])
Regarding claim 8, Ekstrom teaches wherein: 25the sample support includes a supporting substrate (fig. 5, 507) that supports the substrate at the side of the second surface (as seen in figure 5b, 507 supports 504 at side of second surface (i.e. first surface applied with conductive plating and hydrophobic surface as seen in figure 6q is on the opposite side of membrane outlet in the combination of figure 5b and 6q).  Note when surface is reversed for analysis, 507 supports 504); and 38FP18-1057-00 the supporting substrate includes a plurality of through portions passing through the supporting substrate in a thickness direction of the supporting substrate in correspondence to the plurality of measurement regions ([0119]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881